Name: Commission Directive 2009/121/EC of 14 September 2009 amending, for the purposes of their adaptation to technical progress, Annexes I and V to Directive 2008/121/EC of the European Parliament and of the Council on textile names (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  economic geography;  leather and textile industries;  marketing
 Date Published: 2009-09-15

 15.9.2009 EN Official Journal of the European Union L 242/13 COMMISSION DIRECTIVE 2009/121/EC of 14 September 2009 amending, for the purposes of their adaptation to technical progress, Annexes I and V to Directive 2008/121/EC of the European Parliament and of the Council on textile names (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2008/121/EC of the European Parliament and of the Council of 14 January 2009 on textile names (1), and in particular Article 15(1) thereof, Whereas: (1) Directive 2008/121/EC lays down rules governing the labelling or marking of products as regards their textile fibre content, in order to ensure that consumer interests are thereby protected. Textile products may be placed on the market within the Community only if they comply with the provisions of that Directive. (2) In view of recent findings by a technical working group, it is necessary, for the purposes of adapting Directive 2008/121/EC to technical progress, to add the fibre melamine to the list of fibres set out in the Annexes I and V to that Directive. (3) Directive 2008/121/EC should therefore be amended accordingly (4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2008/121/EC is amended as follows: 1. in Annex I the following row 48 is added: 48 melamine fibre formed of at least 85 % by mass of cross-linked macromolecules made up of melamine derivatives; 2. in Annex V the following entry 48 is added: 48 Melamine 7,00. Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 15 September 2010 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 September 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 19, 23.1.2009, p. 29.